Citation Nr: 1441330	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  09-10 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a cardiovascular disability, claimed as a heart murmur and/or atrial fibrillation.  

2.  Entitlement to service connection for varicose veins, claimed as bad circulation in the legs.  

3.  Entitlement to service connection for a psychiatric disability, to include depression and/or anxiety.  

4.  Entitlement to service connection for a hernia.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for a blood disability.  

7.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) from September 2007 and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

These issues were previously remanded by the Board in September 2012 for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

A review of the Virtual VA claims processing system  reflects that it contains recent VA records and other documents not found within the physical claims folder.  These documents have been noted and reviewed by the Board.  



FINDINGS OF FACT

1.  In a February 1996 rating decision, service connection for a heart murmur was denied.  The Veteran did not perfect a timely appeal to this decision.  

2.  The evidence associated with the claims file subsequent to the February 1996 rating decision does not relate to an unestablished fact necessary to substantiate the claim or is cumulative and redundant of evidence previously of record.  

3.  The Veteran was not exposed to herbicides during active duty service.  

4.  Varicose veins did not manifest during service and are not related to any incident of service.  

5.  A psychiatric disability did not manifest during service, a psychosis did not manifest within a year of service separation, and a psychiatric disability has not been continuous since service, and is not related to active service.  

6.  A hernia did not manifest during service and is not related to any incident of service.  

7.  Hypertension did not manifest during service or within a year of service separation, has not been continuous since service, and is not related to active service.

8.  A blood disability did not manifest during service, and a chronic blood disorder has not been manifest within a year of service separation, and a blood disability has not been continuous since service, and is not related to active service.  

9.  A back disability did not manifest during service, and arthritis has not been manifested within a year of service separation, has not been continuous since service, and is not related to active service.  


CONCLUSIONS OF LAW

1.  The February 1996 rating decision which denied service connection for a heart murmur is final.  38 U.S.C.A. §§ 7103, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013). 

2.  New and material evidence has not been received to reopen the claim for service connection for a cardiovascular disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  The criteria for service connection for varicose veins have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  

4.  The criteria for service connection for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  

5.  The criteria for service connection for a hernia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  

6.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  

7.  The criteria for service connection for a blood disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  

8.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) Veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  The Court elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.  

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In a June 2007 letter, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, this letter provided him with the general criteria for the assignment of an effective date and initial rating, and also detailed the evidence that would be necessary to substantiate that element or elements required to establish service connection for a cardiac disorder that were found insufficient in the previous denial of that claim.  Id.  

The Board further notes that, in the present case, initial notice was issued in June 2007, prior to the September and December 2007 adverse determinations on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Board notes that the Veteran has not been afforded VA medical examinations in conjunction with the current appeal.  Upon review of the record, the Board has determined that such examinations are not required in the present case.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006) (a VA examination or opinion is necessary where there other criteria are met and there is "insufficient competent medical" evidence for VA to decide the claim).  This is because current diagnoses of the claimed disorders are recognized by VA and the determinative questions - whether the claimed disorders were incurred in service or as the result of a disease or injury therein - are factual in nature and are not within the scope of a medical examination.  As the Board's findings are that the claimed disorders were not incurred in service or for many years thereafter, referral of this case to obtain an examination and/or an opinion as to the etiology of the claimed disorders would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease or event, and could only result in a speculative opinion or purported opinion of no probative value.  As no medical examination or medical opinion would help substantiate the Veteran's claims, the Board does not find that any such development is necessary.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  New and Material Evidence - Cardiovascular Disability

The Veteran seeks to reopen the issue of service connection for a cardiovascular disability, claimed as a heart murmur and/or atrial fibrillation.  He claims a cardiovascular disability was first diagnosed during service and has been present since that time.  

In a February 1996 rating decision, the RO denied service connection for a heart murmur.  The Veteran was notified in March 1996, but did not initiate a timely appeal; thus, the February 1996 rating decision became final.  38 U.S.C.A. § 7105(c),(d)(3); 38 C.F.R. § 20.1103.  

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c),(d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

At the time of the February 1996 rating decision, the evidence of record included the service treatment records, VA and private medical records, and the appellant's assertions regarding his disorder.  Records before VA at the time of the 1996 decision reflect that, at the time of that decision, the Veteran was acknowledged to have a heart murmur and atrial fibrillation, as verified on VA cardiovascular examination in May 1995.  Atrial fibrillation had been diagnosed approximately four years ago, according to the Veteran's report at the time of the 1995 examination.  Review of the service treatment records indicated the Veteran was found in August 1967 to have an early systolic cardiac murmur, and he was afforded a cardiac consultation that same month.  Chest X-rays and EKGs performed at that time were essentially negative, and this murmur was not considered disabling.  No cardiovascular disorder was diagnosed at that time.  Based on these findings, the RO concluded the Veteran's heart murmur was a congenital or developmental defect for which service connection was not warranted, and the record did not otherwise reflect onset of a cardiovascular disorders during service.  

Subsequent to the February 1996 rating decision, the Veteran has submitted additional VA and private treatment records, as well as his own assertions.  This evidence is not new and material however, as it is cumulative and redundant of evidence and arguments already of record and considered by VA.  The appellant's written assertions essentially contend that while serving aboard a large naval vessel, the firing of the naval cannons generated a concussive blast which damaged his heart.  Such assertions are not new and material evidence however, as they are essentially similar to assertions already considered and rejected in 1996.  

The Veteran has also submitted copies of VA and private treatment records which confirm current diagnoses of atrial fibrillation and a heart murmur.  Such diagnoses were previously of record and were considered by VA in 1996.  None of the additional diagnoses indicate onset of a cardiovascular disability during service, suggest a continuity of symptomatology since that time, or otherwise establish a nexus with service.  Therefore, these records are not new and material.  

Under these circumstances, the Board finds that new and material evidence to reopen service connection for a cardiovascular disability, claimed as a heart murmur and/or atrial fibrillation, has not been received.  As such, the February 1996 rating decision remains final, and the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

III.  Service Connection

The Veteran seeks service connection for varicose veins, a psychiatric disability, a hernia, hypertension, a blood disability, and a back disability.  He contends each of these disabilities was incurred in service and has been continuous since that time.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  

As an initial matter, the Board observes that the Veteran had service during the Vietnam War era, and during a May 1995 VA general medical examination, he claimed service in the Army and assignment to Vietnam.  A veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  

In the present case, however, the Veteran's DD-214 indicates he served in the U.S. Navy, not the Army, and was assigned to the U.S.S. Boston, a heavy cruiser, with no indication of duty or visitation to the shores or inland waterways of Vietnam.  Service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  66 Fed. Reg. 23166 (May 8, 2001).  As the Veteran has not established service in the Republic of Vietnam as defined by pertinent statutes and regulations, herbicide exposure is not presumed.  

Upon review of the service treatment records, the evidence does not indicate any diagnosis of or treatment for varicose veins, a psychiatric disability, a hernia, hypertension, a blood disability, or a back disability.  While the Veteran was afforded an October 1968 service separation physical examination, he did not report any of the claimed disorders at that time, and no such disorders were noted on objective examination.  At the time of examination, he did not exhibit any circulatory disorders, psychiatric disorders, hernias, or disorders of the blood and back.  His blood pressure was 116/70, and hypertension was not diagnosed.  

Moreover, the Veteran did not seek treatment for and was not diagnosed with any of the claimed disorders until many years after service separation.  He first sought treatment for a spinal disorder beginning in 1987, when he reported to the emergency room at a private hospital with complaints of back pain.  Lumbar arthritis with muscle spasms was diagnosed at that time.  No prior history of a spinal disorder was noted or reported by the Veteran.  In March 1990, he was diagnosed with an inguinal hernia.  Varicose veins were diagnosed in February 1992.  Also in February 1992, a history of high blood pressure was noted, but no date of onset was provided.  On VA cardiovascular examination in May 1995, the Veteran reported he was first diagnosed with hypertension approximately 12 years ago, in 1983.  In May 1992, the Veteran was diagnosed with an anxiety disorder.  In May 1995, a VA X-ray confirmed spondylolysis and degenerative disc disease of the lumbosacral spine.  

After considering the totality of the record, the Board finds the preponderance of the lay and medical evidence to be against the awards of service connection for varicose veins, a psychiatric disability, a hernia, hypertension, a blood disability, or a back disability.  None of the claimed disorders was diagnosed prior to 1987, many years after service separation.  These lengthy periods without complaint or treatment are evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, no competent expert has opined that any of the current claimed disorders were incurred in service or manifested to a compensable degree within a year of service separation.  

No competent evidence has likewise been presented linking any incident of the Veteran's service to any current diagnoses of varicose veins, a psychiatric disorder, a hernia, hypertension, a blood disorder, or a back disorder.  The Veteran has alleged that the concussion blast of the naval cannons fired aboard the U.S.S. Boston, the naval cruiser on which he served, resulted in the alleged disabilities.  While the Veteran did serve, as alleged, aboard a naval cruiser and likely experienced the firing of naval cannons, a causal link must still be presented within the competent evidence of record linking such an incident of service and the current diagnoses.  At present, no such evidence has been presented.  The Board thus finds that the weight of the evidence is against a finding that the claimed disorders were incurred in service, were chronic in service, have been continuous since service, or are due to an incident of service, to include as due to naval gunfire.  

With regard to the Veteran's assertion that the current claimed disorders were incurred during service or as the result of exposure to naval gunfire in service, the Veteran is competent to report such lay incidents as in-service injury, treatment, or contemporaneous diagnosis as told to him by a doctor (which he does not assert), placement on profile (which he does not assert), and symptoms he experienced at any time, including in service and during the years after service to the present.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Board recognizes that a layperson is competent to testify regarding certain observable symptomatology such as pain.  See Jandreau, 492 F.3d at 1372; see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran, however, is not competent to establish a matter that requires medical knowledge, such as providing a diagnosis or etiology of varicose veins, hypertension, a psychiatric disorder, a hernia, or disorders of the blood or back, as such disorders are complex disorders which require specialized medical knowledge.  Id.  The Veteran is also not competent to establish an etiological link between any current disorder, and any disease, injury, or other incident of service.  Id.  

Insomuch as the Veteran is competent to report the observable symptoms of a hernia, varicose veins, and psychiatric and back disorders, any such assertions of in-service onset made by him are not considered credible when weighted against the remainder of the record.  As noted above, the Veteran was not diagnosed with and did not seek treatment for any of the claimed disorders during service, or for many years thereafter.  Moreover, at the time he initially sought VA treatment in the early 1990s for the claimed disorders, he did not report in-service onset or file claims for service connection, though he did file service connection claims for other disorders, indicating awareness of the process.  Thus, for these reasons, his more recent assertions of in-service onset are not considered credible and are granted no probative weight by the Board.  

In conclusion, the Board concludes that the preponderance of the evidence is against the claims for service connection for varicose veins, a psychiatric disability, a hernia, hypertension, a blood disability, and a back disability.  The Board also concludes that there is no doubt to be otherwise resolved, and these claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The appeal to reopen the issue of service connection for a cardiovascular disorder, claimed as a heart murmur and/or atrial fibrillation, is denied.  

Service connection for varicose veins, claimed as bad circulation in the legs, is denied.  

Service connection for a psychiatric disability is denied.  

Service connection for a hernia is denied.  

Service connection for hypertension is denied.  

Service connection for a blood disability is denied.  

Service connection for a back disability is denied.  




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


